Citation Nr: 0005123	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected chronic bronchitis, currently 
rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to October 
1963, and from December 1964 to November 1967. 


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained.  

2.  Recent pulmonary function testing revealed Forced 
Expiratory Volume in one second (FEV-1) was 56 percent of the 
predicted value, and FEV-1/ Forced Vital Capacity (FVC) was 
90 percent unmedicated; those values were 57 percent and 83 
percent, respectively, after administering medication.  The 
computerized interpretation was obstructive pattern, moderate 
impairment, cannot exclude concomitant restrictive process, 
with no significant bronchodilator response.  A chest x-ray 
was interpreted to reveal a normal chest, except for the 
veteran's Pacemaker.  


CONCLUSION OF LAW

A disability rating of more than 30 percent is not warranted 
under either version of the rating criteria for the veteran's 
service-connected chronic bronchitis.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code 6600 (1999); 4.97, Diagnostic Code 6600 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran filed a claim seeking an increased rating for his 
service-connected chronic bronchitis in October 1995.  At 
that time, an award of service connection had been in place 
since March 1977.  The disability had been rated 30 percent 
disabling since April 1989.  

In support of the claim for an increase, he reported having 
been treated at a Department of Veterans Affairs (VA) medical 
facilities in Bonham and Dallas, Texas.  Medical records from 
those facilities were obtained, but reveal treatment 
primarily for problems associated with cardiovascular 
disease.  Among those records there are references to a 
history of chronic obstructive pulmonary disease.  For 
instance, in a December 1995 medical record that history and 
diagnosis are noted, but upon examination there is a notation 
that the chest was symmetrical, and his lungs were clear to 
auscultation.  In a rating decision date in April 1996, the 
RO denied the veteran's claim of entitlement to an increase 
after setting out the criteria that had to be met in order 
for a higher evaluation to be appropriate, and after 
considering the evidence in light of those criteria.  The 
veteran expressed disagreement with that decision in May 
1996.  He was provided a Statement of the Case in December 
1996 in which the new rating criteria were set out, and in 
which it was explained that additional action was not 
necessary with regard to consideration of a rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

Additional VA treatment records were received, which again 
reflected treatment primarily focused on the veteran's 
cardiovascular problems.  In November 1994 he sought 
treatment for a sore throat.  It was noted that he had a 
cough at that time, and was smoking one and one half packs of 
cigarettes per day.  In January 1995 he was seen or an annual 
examination, where it was noted he had chronic obstructive 
pulmonary disease, treated by Theophylline.  February 1995 
treatment noted complaints of hoarseness and a cough 
productive of a small amount of expectorant.  The examiner 
observed a few scattered rales, and his diagnostic impression 
included a respiratory tract infection and chronic 
obstructive pulmonary disease.  In September 1995 during a 
check up for another condition it was noted that the veteran 
had bilateral wheezing but no rales.  The diagnosis was 
chronic obstructive pulmonary disease.  In December 1995 he 
presented for treatment with wheezes in both lungs.  

In December 1996 he filed a VA Form 9, Appeal to Board of 
Veterans' Appeals, in which he reported severe coughing, loss 
of breath and severe chest pains upon exertion.  He asked 
that he be afforded a VA examination that measured blood 
gasses, as such testing had not occurred since 1989.  He also 
requested a hearing before a member of the Board, but later 
withdrew that request.  Additional VA treatment records dated 
in 1997 were received and noted that the veteran complained 
of a cough, and had a diagnosis of chronic obstructive 
pulmonary disease, but provided no new information regarding 
the level of impairment attributable to this disability.  

A chest x-ray performed in May 1997 in conjunction with a VA 
compensation and pension examination was interpreted to 
reveal no evidence of acute disease.  Upon examination, the 
veteran reported he has been doing fairly well with regard to 
his cardiac problems, but has shortness of breath and a 
cough.  Indeed, on the date of examination he was coughing.  
Rales, rhonchi and some wheezes were noted at the bases of 
both lungs.  The diagnostic impression was chronic 
bronchopulmonary disease with chronic asthmatic bronchitis 
and some moderate emphysema with persistent shortness of 
breath, cough and so on.  The examiner noted the veteran's 
history of heavy smoking.  

Pulmonary function testing was performed in December 1998.  
It revealed FEV-1 was 56 percent of the predicted value, and 
FEV-1/FVC was 90 percent unmedicated; those values were 57 
percent and 83 percent, respectively, after administering 
medication.  The computerized interpretation was obstructive 
pattern, moderate impairment, cannot exclude concomitant 
restrictive process, with no significant bronchodilator 
response.  A chest x-ray was interpreted to reveal a normal 
chest, except for the veteran's Pacemaker.  A new physical 
examination was also performed following a complete review of 
the veteran's medical record and the claims folder.  The 
examiner noted the veteran's report of treatment at the VA 
medical facility in Bonham, which includes medication 
consisting of Theophylline, the use of an Albuterol and an 
Atrovent inhaler each twice daily, aspirin and Atenolol.  He 
reported continued complaints of occasional chest pain on 
exertion, for which he takes nitroglycerin.  As to pulmonary 
complaints, he complained of shortness of breath upon 
exertion, chronic non-productive cough, occasional wheezing 
upon exertion, relieved by an inhaler.  The examiner noted 
the 57-year-old veteran has smoked since age 10, as much as 
three packs per day, but now reportedly only one pack per 
day.  Upon examination, the examiner noted the veteran 
appeared slightly dyspneic on walking the 100 feet from the 
waiting area to the examination room.  The lungs were 
hyperresonant to percussion with decreased breath sounds 
throughout but no rales or wheezes were heard.  The diagnosis 
was chronic bronchitis with emphysema, moderately 
symptomatic, with no significant change in symptoms or 
findings since the May 1997 VA examination.  

The veteran was furnished a Supplemental Statement of the 
Case in June 1999 in which he was advised that his claim 
remained denied.  

Applicable Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
schedule in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to the service-
connected disability.  The governing norm in those 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

Chronic bronchitis is rated under Diagnostic Code 6600.  The 
current version of that Diagnostic Code consists of the 
following criteria.  When Forced Expiratory Volume (FEV)-1 is 
less than 40 percent of predicted value, or the ratio of FEV 
in one second to Forced Vital Capacity (FVC) (FEV-1/FVC) is 
less than 40 percent, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
less than 40 percent predicted, or maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure or if the veteran 
requires outpatient oxygen therapy, the disability is rated 
100 percent disabling.  A 60 percent rating is warranted when 
the veteran exhibits symptoms comparable with FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min) with cardiorespiratory 
limit).  The schedule provides a 30 percent rating with 
symptoms comparable to FEV-1 of 56 to 70 percent predicted, 
or FEV-1/fvc of 56 to 70 percent, or DLCO (SB) 56 to 65 
percent predicted.  Finally, a 10 percent rating is warranted 
when the veteran experiences symptoms such as FEV-1 of 71 to 
80 percent predicted, or FEV-1/fvc of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1999).  

Prior to October 7, 1996, the rating criteria for that 
Diagnostic Code provided a 30 percent rating for moderately 
severe chronic bronchitis, with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, beginning 
chronic airway obstruction.  A 60 percent rating was 
warranted for severe chronic bronchitis, with severe 
productive cough and dyspnea on exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent rating was appropriate for symptoms comparable 
with pronounced chronic bronchitis, with copious productive 
cough and dyspnea at rest, pulmonary function testing showing 
a severe degree of chronic airway obstruction, with symptoms 
of associated severe emphysema or cyanosis and findings of 
rightsided heart involvement.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996).  

As this claim was first filed and adjudicated at a time when 
the old version of the regulations was in place, the Board 
will consider whether an increased rating is warranted 
following consideration of both the old and the new rating 
criteria, in accordance with Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Analysis
The veteran asserts his bronchitis is more disabling than a 
30 percent rating indicates, and seeks a higher rating.  The 
Board is satisfied that the record contains all medical 
evidence necessary to conduct an informed review of this 
claim for an increased rating.  

The medical evidence set out in detail above does not include 
information that the veteran's bronchitis is severe.  
Although there are notations of a productive cough, there is 
no indication more than a small amount of expectorant was 
produced.  The examiner in 1998 noted the veteran exhibited 
dyspnea upon walking 100 feet, but did not characterize the 
veteran's bronchitis as resulting in severe ventilatory 
disease.  Similarly, the pulmonary function testing performed 
in conjunction with that examination characterized the 
veteran's impairment as moderate.  Furthermore, the evidence 
does not support a finding that the veteran has pronounced 
bronchitis.  There is no indication of copious amounts of 
expectorant upon coughing, nor has he alleged or been 
observed to exhibit dyspnea at rest.  The pulmonary function 
test results reported above do not describe a severe degree 
of chronic airway obstruction, but were instead interpreted 
to reveal moderate impairment.  No cyanosis or rightsided 
heart involvement was present upon examination.  Although the 
1998 examination report notes a diagnosis of emphysema, the 
examiner did not characterize the impairment as severe, but 
rather said it was "moderately symptomatic."  Based on the 
foregoing, consideration of the evidence in light of the 
version of the rating criteria in effect at the time the 
veteran filed his claim does not result in a disability 
rating of more than 30 percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996).  

With regard to consideration of the evidence in light of the 
new version of the rating criteria, the details of the 
pulmonary function testing conducted in 1998 in conjunction 
with this claim are set out above, as are the current rating 
criteria.  A rating of more than 30 percent would require 
pulmonary function testing results showing FEV-1 of less than 
55 percent of the predicted value or an  FEV-1/FVC ratio of 
less than 56 percent, yet the readings in this case were 56 
percent of predicted and 90 percent, respectively.  When 
medication was administered the readings were 57 percent and 
83 percent, respectively.  Clearly, the evidence does not 
support a finding of the presence of a disability that rises 
to the level of impairment represented by the 60 percent 
rating.  

The Board has also considered whether a 100 percent rating is 
warranted, but notes the record contains no evidence that the 
FEV-1 or FEV-1/FVC requirements set out in the rating 
criteria for such a rating are present here.  In addition, 
there is no evidence that the criteria addressing maximum 
exercise capacity, right heart failure, right ventricular 
hypertrophy, pulmonary hypertension, acute respiratory 
failure or outpatient oxygen therapy have been met.  
Accordingly, a schedular rating of more than 30 percent under 
the new version of the rating schedule is not supported by 
the evidence of record.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999).  

Finally, the Board notes the RO has considered whether this 
matter should be forwarded to the appropriate element of VA 
for extraschedular consideration, as provided for by 
38 C.F.R. § 3.321(b)(1).  The RO concluded such referral was 
not warranted in this case.  The record does not reveal that 
the veteran exhibits symptoms of his bronchitis that have 
required hospitalization.  He has not asserted, and the 
record does not suggest, that his bronchitis has caused 
marked interference with employment.  Accordingly, the Board 
agrees with the RO's conclusion that the record in this case 
does not suggest referral under 38 C.F.R. § 3.321(b)(1) is 
warranted in this case.  


ORDER

A disability rating of more than 30 percent is not warranted 
for the veteran's service-connected chronic bronchitis; 
therefore, the appeal is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

